Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 1 of 10




          EXHIBIT A
         Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 2 of 10

                     Cowan, DeBaets, Abrahams & Sheppard LLP
                                                     Attorneys at Law
                                               41 Madison Avenue, 38th Floor
                                                   New York, NY 10010
                                         Tel: (212) 974-7474 Fax: (212) 974-8474
                                                    Web: www.cdas.com
                                                  E-Mail: cdas@cdas.com

                                                                                   Bill Date: October 1, 2018
Mic Network, Inc.                                                                       Bill # 99546        EML
325 Hudson Street                                                                   Client # 02080 - 00009
Suite 1001
New York, NY 10013
finance@mic.com


RE:   Yang


FOR PROFESSIONAL SERVICES RENDERED                                                    Hrs.   Rate     Amount
09/22/18 EML    Review and analyze new complaint for strategy in                     0.30    570       171.00
                response.
09/25/18 EML    Correspondence with L. Edelstein regarding complaint                 0.40    570       228.00
                and anticipated motion; draft note to J. Dunne
                regarding extension of time.

                                     TOTAL FEES FOR THIS MATTER                                        $399.00



SUMMARY OF CHARGES ON THIS BILL                    through September 30, 2018


                                           Init.          Hrs.      Rate           Amount

                                     EML                 0.70 570.00            $399.00
                             Total fees                      0.70              $399.00
                             Total charges for this bill                        $399.00
                             Net current charges                                $399.00
                             Net charges due                                    $399.00
                             TOTAL BALANCE NOW DUE                              $399.00




                                          City National Bank Wiring Instructions
                      Account Name: Cowan, DeBaets, Abrahams & Sheppard, LLP - Operating Account
                     Bank Name and Address: City National Bank, 400 Park Avenue, New York, NY 10022
                          Account No.: 665123421 Routing No.: 026013958 Swift Code: CINAUS6L
         Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 3 of 10

                     Cowan, DeBaets, Abrahams & Sheppard LLP
                                                  Attorneys at Law
                                            41 Madison Avenue, 38th Floor
                                                New York, NY 10010
                                      Tel: (212) 974-7474 Fax: (212) 974-8474
                                                 Web: www.cdas.com
                                               E-Mail: cdas@cdas.com

                                                                                Bill Date: November 1, 2018
Mic Network, Inc.                                                                    Bill # 99779       EML
325 Hudson Street                                                                Client # 02080 - 00009
Suite 1001
New York, NY 10013
finance@mic.com


RE:   Yang
                          Balance as of bill dated 10/01/2018               $399.00
                          Payments received since last bill                    0.00
                          Unpaid Balance forward                            $399.00


FOR PROFESSIONAL SERVICES RENDERED                                                 Hrs.   Rate     Amount
09/27/18 LRE    Draft request for extension.                                      0.20    295        59.00
10/15/18 LRE    Refer to Judge's rules in preparation for filing MTD.             0.10    295        29.50
10/23/18 LRE    Draft motion to dismiss.                                          1.00    295       295.00
10/25/18 LRE    Draft motion to dismiss.                                          6.00    295     1,770.00
10/26/18 LRE    Draft motion to dismiss.                                          2.60    295       767.00
10/27/18 EML    Review and revise briefing on motion to dismiss                   1.40    570       798.00
                complaint.
10/29/18 LRE    Revise motion to dismiss incorporating E. Lackman                 3.40    295     1,003.00
                comments.

                                   TOTAL FEES FOR THIS MATTER                                    $4,721.50



SUMMARY OF CHARGES ON THIS BILL                  through October 31, 2018


                                         Init.          Hrs.     Rate           Amount

                                   LRE                 13.30   295.00       $3,923.50
                                   EML                 1.40 570.00           $798.00
                           Total fees                      14.70          $4,721.50
                           Total charges for this bill                     $4,721.50
                           Net current charges                             $4,721.50
                           Net charges due                                 $4,721.50
                           Plus unpaid balance forward                       $399.00
                           TOTAL BALANCE NOW DUE                           $5,120.50
          Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 4 of 10
Cowan, DeBaets, Abrahams & Sheppard LLP        Client # 02080 -       00009          Bill# 99779      Page 2




                                          City National Bank Wiring Instructions
                      Account Name: Cowan, DeBaets, Abrahams & Sheppard, LLP - Operating Account
                     Bank Name and Address: City National Bank, 400 Park Avenue, New York, NY 10022
                          Account No.: 665123421 Routing No.: 026013958 Swift Code: CINAUS6L
         Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 5 of 10

                     Cowan, DeBaets, Abrahams & Sheppard LLP
                                                   Attorneys at Law
                                             41 Madison Avenue, 38th Floor
                                                 New York, NY 10010
                                       Tel: (212) 974-7474 Fax: (212) 974-8474
                                                  Web: www.cdas.com
                                                E-Mail: cdas@cdas.com

                                                                                 Bill Date: December 1, 2018
Mic Network, Inc.                                                                     Bill # 100394      EML
325 Hudson Street                                                                 Client # 02080 - 00009
Suite 1001
New York, NY 10013
finance@mic.com


RE:   Yang
                          Balance as of bill dated 11/01/2018              $5,120.50
                          Payments received since last bill                     0.00
                          Unpaid Balance forward                           $5,120.50


FOR PROFESSIONAL SERVICES RENDERED                                                  Hrs.   Rate     Amount
10/31/18 LRE    Draft notice of motion and declaration of E. Lackman;              1.10    295       324.50
                revise draft of motion to dismiss.
11/01/18 EML    Review papers; revise memorandum of law.                           0.70    570       399.00
11/01/18 LRE    Final review of motion to dismiss prior to filing.                 1.40    295       413.00
11/01/18 RL     Updated the table of contents and table of authorities,            1.80    195       351.00
                and e-filed Defendant’s Motion to Dismiss,
                Memorandum in Support and Declaration.
11/27/18 RL     Drafted and e-filed Notice of Appearance for L.                    0.20    195        39.00
                Edelstein
11/29/18 LRE    Review of amended complaint and correspondence                     0.70    295       206.50
                with client re same.

                                    TOTAL FEES FOR THIS MATTER                                    $1,733.00



SUMMARY OF CHARGES ON THIS BILL                  through November 30, 2018


                                         Init.          Hrs.      Rate           Amount

                                   LRE                  3.20    295.00           $944.00
                                   EML                  0.70    570.00           $399.00
                                   RL                  2.00 195.00            $390.00
                           Total fees                      5.90            $1,733.00
                           Total charges for this bill                      $1,733.00
                           Net current charges                              $1,733.00
                           Net charges due                                  $1,733.00
                           Plus unpaid balance forward                      $5,120.50
                           TOTAL BALANCE NOW DUE                            $6,853.50
          Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 6 of 10
Cowan, DeBaets, Abrahams & Sheppard LLP        Client # 02080 -       00009          Bill# 100394     Page 2




                                          City National Bank Wiring Instructions
                      Account Name: Cowan, DeBaets, Abrahams & Sheppard, LLP - Operating Account
                     Bank Name and Address: City National Bank, 400 Park Avenue, New York, NY 10022
                          Account No.: 665123421 Routing No.: 026013958 Swift Code: CINAUS6L
         Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 7 of 10

                     Cowan, DeBaets, Abrahams & Sheppard LLP
                                                   Attorneys at Law
                                             41 Madison Avenue, 38th Floor
                                                 New York, NY 10010
                                       Tel: (212) 974-7474 Fax: (212) 974-8474
                                                  Web: www.cdas.com
                                                E-Mail: cdas@cdas.com

                                                                                 Bill Date: January 1, 2019
Mic Network, Inc.                                                                     Bill # 100748       EML
325 Hudson Street                                                                 Client # 02080 - 00009
Suite 1001
New York, NY 10013
finance@mic.com


RE:   Yang
                           Balance as of bill dated 12/01/2018             $6,853.50
                           Payments received since last bill                    0.00
                           Unpaid Balance forward                          $6,853.50


FOR PROFESSIONAL SERVICES RENDERED                                                  Hrs.   Rate     Amount
12/04/18 LRE    Revise motion to dismiss.                                          2.50    295       737.50
12/05/18 LRE    Revise motion to dismiss and preparation for filing.               2.40    295       708.00
12/05/18 RL     E-filed Motion to Dismiss Amended Complaint,                       0.30    195         58.50
                Memorandum and Declaration of E. Lackman in
                Support of Motion.
12/18/18 LRE    Correspondence with opposing counsel re extension.                 0.10    295         29.50
12/19/18 LRE    Review of Plaintiff's opposition motion.                           0.20    295         59.00
12/19/18 LRE    Draft request for extension.                                       0.30    295         88.50
12/20/18 LRE    Review of Kienitz case in preparation for drafting reply           0.30    295         88.50
                brief.
12/21/18 EML    Review opposition brief; draft heavy outline for reply             6.50    570      3,705.00
                brief.
12/21/18 LRE    Discussion with E. Lackman re reply; email                         0.60    295       177.00
                correspondence with client re same.
12/21/18 RL     E-filed Motion for Extension of Time to File                       0.10    195         19.50
                Defendants Reply on Motion to Dismiss
12/28/18 EML    Draft reply brief.                                                 4.80    570      2,736.00

                                     TOTAL FEES FOR THIS MATTER                                    $8,407.00



SUMMARY OF CHARGES ON THIS BILL                    through December 31, 2018


                                           Init.          Hrs.    Rate           Amount

                                     LRE                  6.40   295.00      $1,888.00
                                     EML                 11.30   570.00      $6,441.00
          Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 8 of 10
Cowan, DeBaets, Abrahams & Sheppard LLP      Client # 02080 - 00009          Bill# 100748             Page 2
                                     RL                  0.40 195.00     $78.00
                             Total fees                      18.10   $8,407.00
                             Total charges for this bill              $8,407.00
                             Net current charges                      $8,407.00
                             Net charges due                          $8,407.00
                             Plus unpaid balance forward              $6,853.50
                             TOTAL BALANCE NOW DUE                   $15,260.50




                                          City National Bank Wiring Instructions
                      Account Name: Cowan, DeBaets, Abrahams & Sheppard, LLP - Operating Account
                     Bank Name and Address: City National Bank, 400 Park Avenue, New York, NY 10022
                          Account No.: 665123421 Routing No.: 026013958 Swift Code: CINAUS6L
           Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 9 of 10

                     Cowan, DeBaets, Abrahams & Sheppard LLP
                                                      Attorneys at Law
                                                41 Madison Avenue, 38th Floor
                                                    New York, NY 10010
                                          Tel: (212) 974-7474 Fax: (212) 974-8474
                                                     Web: www.cdas.com
                                                   E-Mail: cdas@cdas.com

                                                                                    Bill Date: February 1, 2019
Mic Network, Inc.                                                                        Bill # 101637       EML
c/o BDG Media, Inc.                                                                  Client # 02080 - 00009
315 Park Avenue S - 11th floor
New York, NY 10010
Invoice: ap@bustle.com


RE:   Yang
                            Balance as of bill dated 01/01/2019              $15,260.50
                            Payments received since last bill                  6,454.50
                            Unpaid Balance forward                            $8,806.00


FOR PROFESSIONAL SERVICES RENDERED                                                     Hrs.   Rate     Amount
12/23/18 LRE      Review of Yang opposition and correspondence with                   0.20    295         59.00
                  E. Lackman re same.
01/02/19 EML      Review revised brief with citations; further edit reply             1.30    600       780.00
                  brief.
01/02/19 LRE      Revise reply on motion to dismiss.                                  4.20    335      1,407.00
01/05/19 RL       Uploaded Defendant’s Reply Memorandum of Law in                     0.80    210       168.00
                  Further Support of Motion to Dismiss First Amended
                  Complaint and reviewed same for citations
01/06/19 LRE      Revise reply motion.                                                0.10    335         33.50
01/07/19 EML      Final review and polish of reply brief.                             0.90    600       540.00
01/07/19 LRE      Review and prepare brief for filing.                                0.70    335       234.50
01/07/19 RL       Continue cite checking and finalize the Reply                       0.90    210       189.00
                  Memorandum of Law in Support of Motion to Dismiss
                  and reconciled the cite check with the last version of
                  the Memorandum; conferenced with E. Edelstein re
                  same.

                                     TOTAL FEES FOR THIS MATTER                                       $3,411.00



SUMMARY OF CHARGES ON THIS BILL                    through January 31, 2019


                                           Init.           Hrs.      Rate           Amount

                                     LRE                    5.20    333.93      $1,734.00
                                     EML                    2.20    600.00      $1,320.00
                                     RL                     1.70    210.00       $357.00
                             Total fees                            9.10       $3,411.00
          Case 1:18-cv-07628-AJN Document 32-1 Filed 10/09/19 Page 10 of 10
Cowan, DeBaets, Abrahams & Sheppard LLP      Client # 02080 -         00009          Bill# 101637     Page 2
                             Total charges for this bill                    $3,411.00
                             Net current charges                            $3,411.00
                             Net charges due                                $3,411.00
                             Plus unpaid balance forward                    $8,806.00
                             TOTAL BALANCE NOW DUE                         $12,217.00




                                          City National Bank Wiring Instructions
                      Account Name: Cowan, DeBaets, Abrahams & Sheppard, LLP - Operating Account
                     Bank Name and Address: City National Bank, 400 Park Avenue, New York, NY 10022
                          Account No.: 665123421 Routing No.: 026013958 Swift Code: CINAUS6L
